Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9 and 13-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. Pub. No. 2006/0068917 to Snoddy et al. (hereinafter Snoddy).
Per claim 1, Snoddy discloses a server (fig. 1:110; fig. 2:110; fig. 3:110; fig. 13:110 and ¶115….game server), comprising:
a processor (¶115…”game software 310 is loaded from memory 312 and processed by a computer processor (not shown)”; ¶265…game server 110 can have a large number of processors); and
a memory that stores executable instructions (fig. 3:312) that, when executed by the processor, facilitate performance of operations (¶115…” Game server 110 accesses computer program instructions in the form of game software 310 stored in memory 312. The game software 310 is loaded from memory 312 and processed by a computer processor (not shown)”), comprising: 
providing a graphical user interface (fig. 3:125,314 and fig. 19:125,1950 and ¶45,260…users interface with the game server based on what is output on primary displays, the users interfacing using handheld game controllers 135/1335, “processing means of each game controller is configured to operate in a multi-player game mode, in which a player manipulating the player input means of the game controller controls an avatar on the primary display”; to a display from which users interface from handheld game controllers 135/1335; fig. 6:640 and fig. 7:640 and ¶58…handheld game controllers 135/1335 have their own displays which have graphical interfaces that can be interfaced via direct touch via a touch screen or joystick/buttons on the handheld game controllers, “The plurality of game controllers may each have a display screen and player input means, such as a joystick, action or command buttons and a touch screen”) comprising game information representative of a group of video games (fig. 12:1265-1270 and ¶216…player interaction associated with player registration and game selection is accomplished via interfacing with display on display screen 640 of handheld game controller 135; ¶116…players vote on a game to be collectively play, necessitating the display of multiple game titles/icons to choose from, construed as game information representative of a group of video games, where selected game title/icon will cause software to be loaded from memory, “The game software 310 running on game server 110 may vary according to the desired game to be played on multi-player game system 100. The appropriate software may be loaded from memory 312 in response to votes cast by players when initiating the multi-player game…”), settings information representative of a plurality of peripheral device settings (fig. 5:515 and ¶150, 170…game software module, construed as a plurality of peripheral device settings, is downloaded  from game server 110 to the handheld game controller 135/1335, e.g., the peripheral device, to facilitate gaming activities of the selected game, such as various control buttons on display/touchscreen being peripheral device settings;  fig. 10:1062…example of peripheral device settings information obtained from downloaded game software module; figs. 15-18…examples of various peripheral device settings on the handheld game controller display/touchscreen downloaded thru game software module, e.g., fig. 18 shows various buttons user can select; ¶117…”When the game to be played has been selected and game software 310 is loaded from memory 312, game server 110 downloads a game software module to each of the handheld game controller 135 via communications controller 115 prior to initiation of the multi-player game…is necessary in order to enable a complimentary display to be provided on the display screen of the handheld game controller 135 during operation of the multi-player game”), and ratings information representative of a group of ratings (¶116…voting by a plurality players on which game to play is construed to be rating information representative of a group of ratings: “The appropriate software may be loaded from memory 312 in response to votes cast by players when initiating the multi-player game”; ¶231… plurality of players voting, e.g., group of ratings, for which one of a plurality of games to load and play is done through handheld gaming controller display and joystick/buttons interface, “the multi-player game system 100 and multi-arena game system 200 may be configured to allow registered players to vote on which of a plurality of available multi-player games should be played in a game arena 120.  Such a voting process may occur between steps 1265 and 1270, as described above in relation to FIG. 12”) that each correspond to one or more of the plurality of peripheral device settings (fig. 10:1062 and figs. 15-18…depending on the voting by the plurality of players, e.g., rating information, the selected game that is downloaded will correspond to a particular peripheral device settings; ¶253…example pirate game selected will have the pirate theme buttons and their respective locations on the display/touchscreen as shown in figs. 15-18, whereas if a military game selected, the peripheral device settings would be different), wherein the ratings information is generated at least in part from feedback information from other users (¶249…voting requires feedback from the players, for instance, vote initiation sent by a player through player’s handheld game controller, then game server transmits message to a group of players for their votes, where the voting interface used for feedback, e.g., casting the vote by each player, is provided to each of the group of players);
receiving, from a system of a user (fig. 1:135 and fig. 13:1335…handheld game controller, e.g., a system, for each player, e.g., a user) over a network (fig. 1…handheld game controllers can be part of a wireless network; fig. 13… handheld game controllers can be part of a wired network 1350), a user selection from the
game information corresponding to a video game from the group of video games resulting in a selected video game (¶116, 231…user selects a video game to play from a plurality of video games);
retrieving peripheral device settings from among the plurality of peripheral device settings according to the selected video game (fig. 3:310-312 and ¶115-117…specific game software pertaining to select game is retrieved from memory on the game server, which contains various other game software for a plurality of games, the specific game software selected through vote, where the selected game software has a game software module that is downloaded to each of the handheld game controllers); and
sending a selected peripheral device settings over the network to the system (figs. 1,13; ¶117…game software module pertaining to the selected game is sent from the game server to the handheld game controllers…“When the game to be played has been selected and game software 310 is loaded from memory 312, game server 110 downloads a game software module to each of the handheld game controllers 135…”), wherein the selected peripheral device settings are configured for use by one or more portable devices (fig. 5:515 and ¶150, 170…game software module facilitate gaming activities of the selected game, such as various control buttons on display/touchscreen; figs. 1, 7 and 13…handheld game controllers are portable devices), wherein the sending of the selected peripheral device settings to the system causes the system to enable selective reconfiguration of at least one of the one or more portable devices, and wherein the selected peripheral device settings configure an operation of at least one of the one or more portable devices during execution of the video game by the system (fig. 10:1062 and figs. 15-18…depending on the voting by the plurality of players, e.g., rating information, the selected game and corresponding game software module that is downloaded will reconfigure the handheld game controller to the particular peripheral device settings for the selected game; ¶253…example pirate game selected will have the pirate theme buttons and their respective locations on the display/touchscreen as shown in figs. 15-18, whereas if a military game selected, the peripheral device settings would be reconfigured differently, wherein the player pressing/interfacing the buttons with joystick/buttons and/or touchscreen will actuate a function during execution of the video game).
Per claim 2, Snoddy discloses claim 1, further disclosing receiving the selected peripheral device settings from a computing device of the user (fig. 2:210 and fig. 19:1940 and ¶261…game software 1940 can be downloaded, e.g., received, from the administration server system 210 can be loaded from memory 312 in response to administrator server system 210, construed as a computing device of a user, “Game software 1940 is downloaded from game server 110 or administration server system 210 and installed on game controller 1910 by a prospective player of the multiplayer game”); and storing the selected peripheral device settings (fig. 19:1910 and ¶261…game software 1940 can be stored on remote game controllers 1910 which may be desktop or laptop personal computers or video game consoles).
Per claim 3, Snoddy discloses claim 2, further disclosing the operations further comprise: enabling the other users to utilize the selected peripheral settings (fig. 19:135 and ¶117…game software used by remote game controllers 1910 can be distributed/downloaded to other handheld game controllers 135 belonging to other players); and receiving over the network the feedback information from equipment of the other users (¶231… plurality of players voting, e.g., feedback information, for which one of a plurality of games to load and play is done through handheld gaming controller display and joystick/buttons interface of the players, e.g., equipment, “the multi-player game system 100 and multi-arena game system 200 may be configured to allow registered players to vote on which of a plurality of available multi-player games should be played in a game arena 120.  Such a voting process may occur between steps 1265 and 1270, as described above in relation to FIG. 12”).
Per claim 4, Snoddy discloses claim 1, further disclosing the selected peripheral device settings comprise a navigation configuration, a pointer speed configuration, or a combination thereof (figs. 10:1062 and figs. 15-18…joystick/buttons and touchscreen buttons are construed to be a navigation configuration for a selected game).
Per claim 5, Snoddy discloses claim 1, further disclosing the video game is hosted by a host server over the network (figs. 1-3,13:110…game server on a network hosts the video game; ¶229…administrative server system 210 can host video game as well).
Per claim 6, Snoddy discloses claim 1, further disclosing the portable device comprises an accessory for controlling the video game (fig. 7…portable device is an accessory for controlling the video game; figs. 11A-C and ¶211…players control avatar on primary screen by their handheld game controller).
Per claim 7, Snoddy discloses claim 1, further disclosing the graphical user interface comprises gamer information representative of an identification of a gamer of a plurality of gamers (fig. 8:830,fig. 9:920 and ¶198,206…specific player avatar can be highlighted/identified among a plurality of other players’ avatars 910 on primary display (can be flashing pointer, halo, or icon next to avatar, or player name can be displayed), “player has elected to actuate avatar identification request and that player’s character is provided with an enhanced visual indication which, in this example, takes the form of arcuate halo icons 920 bracketing the front and back of the player’s avatar 910”;  fig. 6:640 and ¶177…player can enter name on user interface, ”Such a user interface can be used for text messaging or to enter other text strings, such as a player name, or a team name”), and wherein each of the group of ratings corresponds to one of the plurality of gamers (¶116,231…each player vote is a rating out of a group of ratings/votes of a plurality of players).
Per claim 8, Snoddy discloses claim 7, further disclosing receiving a selection from the gamer information corresponding to a particular gamer of the plurality of gamers (¶198,206…specific player elects to actuate avatar identification request, which is construed to be receiving a selection from the gamer information; ¶177…player selecting and entering name is construed to be receiving a selection from the gamer information).
Per claim 9, Snoddy discloses claim 8, further disclosing the operations further comprise: providing in the settings information only a subset of the plurality of peripheral device settings that were previously generated by the particular gamer (fig. 3:310 and ¶116…only one game software and corresponding game software module selected by vote is loaded/downloaded, where other available game software modules not successfully selected/voted in will not be loaded/downloaded).
Per claim 13, Snoddy discloses a method (see figures) comprising:
presenting, by a processing system (figs. 1,6-7,19…handheld game controller) including a processor (fig. 6:605), a graphical user interface (fig. 6:640 and fig. 7:640 and ¶58…handheld game controllers 135/1335 have their own displays which have graphical interfaces that can be interfaced via direct touch via a touch screen or joystick/buttons on the handheld game controllers, “The plurality of game controllers may each have a display screen and player input means, such as a joystick, action or command buttons and a touch screen”) comprising game information representative of a group of video games (fig. 12:1265-1270 and ¶216…player interaction associated with player registration and game selection is accomplished via interfacing with display on display screen 640 of handheld game controller 135; ¶116…players vote on a game to be collectively play, necessitating the display of multiple game titles/icons to choose from, construed as game information representative of a group of video games, where selected game title/icon will cause software to be loaded from memory, “The game software 310 running on game server 110 may vary according to the desired game to be played on multi-player game system 100. The appropriate software may be loaded from memory 312 in response to votes cast by players when initiating the multi-player game…”), settings information representative of a plurality of peripheral device settings (fig. 5:515 and ¶150, 170…game software module, construed as a plurality of peripheral device settings, is downloaded  from game server 110 to the handheld game controller 135/1335, e.g., the peripheral device, to facilitate gaming activities of the selected game, such as various control buttons on display/touchscreen being peripheral device settings;  fig. 10:1062…example of peripheral device settings information obtained from downloaded game software module; figs. 15-18…examples of various peripheral device settings on the handheld game controller display/touchscreen downloaded thru game software module, e.g., fig. 18 shows various buttons user can select; ¶117…”When the game to be played has been selected and game software 310 is loaded from memory 312, game server 110 downloads a game software module to each of the handheld game controller 135 via communications controller 115 prior to initiation of the multi-player game…is necessary in order to enable a complimentary display to be provided on the display screen of the handheld game controller 135 during operation of the multi-player game”), and ratings information representative of a group of ratings that each correspond to one or more of the plurality of peripheral device settings (¶116…voting by a plurality players on which game to play is construed to be rating information representative of a group of ratings: “The appropriate software may be loaded from memory 312 in response to votes cast by players when initiating the multi-player game”; ¶231… plurality of players voting, e.g., group of ratings, for which one of a plurality of games to load and play is done through handheld gaming controller display and joystick/buttons interface, “the multi-player game system 100 and multi-arena game system 200 may be configured to allow registered players to vote on which of a plurality of available multi-player games should be played in a game arena 120.  Such a voting process may occur between steps 1265 and 1270, as described above in relation to FIG. 12”), wherein the ratings information is generated at least in part from feedback information from other users (¶249…voting requires feedback from the players, for instance, vote initiation sent by a player through player’s handheld game controller, then game server transmits message to a group of players for their votes, where the voting interface used for feedback, e.g., casting the vote by each player, is provided to each of the group of players); 
transmitting, from the processing system over a network to a server (fig. 1 and 19…handheld game controllers transmits vote selections of the players to the game server 110 over a network), a user selection from the game information corresponding to a video game from the group of video games resulting in a selected video game of a user (¶116, 231…user selects a video game to play from a plurality of video games), wherein the transmitting the user selection causes the server to retrieve peripheral device settings from among the plurality of peripheral device settings according to the selected video game (fig. 3:310-312 and ¶115-117…specific game software pertaining to select game is retrieved from memory on the game server, which contains various other game software for a plurality of games, the specific game software selected through vote, where the selected game software has a game software module that is downloaded to each of the handheld game controllers); and 
receiving, by the processing system (figs. 6-7:135…handheld game controller), a selected peripheral device settings over the network from the server (figs. 1,13; ¶117…game software module pertaining to the selected game is sent from the game server and received by the handheld game controllers…“When the game to be played has been selected and game software 310 is loaded from memory 312, game server 110 downloads a game software module to each of the handheld game controllers 135…”), wherein the selected peripheral device settings are configured for use by one or more portable devices (fig. 5:515 and ¶150, 170…game software module facilitate gaming activities of the selected game, such as various control buttons on display/touchscreen; figs. 1, 7 and 13…handheld game controllers are portable devices), wherein the selected peripheral device settings enables the processing system to selectively reconfigure at least one of the one or more portable devices, and wherein the selected peripheral device settings configure an operation of at least one of the one or more portable devices during execution of the video game by the processing system (fig. 10:1062 and figs. 15-18…depending on the voting by the plurality of players, e.g., rating information, the selected game and corresponding game software module that is downloaded will reconfigure the handheld game controller to the particular peripheral device settings for the selected game; ¶253…example pirate game selected will have the pirate theme buttons and their respective locations on the display/touchscreen as shown in figs. 15-18, whereas if a military game selected, the peripheral device settings would be reconfigured differently, wherein the player pressing/interfacing the buttons with joystick/buttons and/or touchscreen will actuate a function during execution of the video game).
Per claim 14, Snoddy discloses claim 13, further disclosing transmitting the selected peripheral device settings to the server prior to the receiving of the selected peripheral device settings (fig. 2:210 and fig. 19:1940 and ¶261…game software 1940 can be downloaded, e.g., received, from the administration server system 210 can be loaded from memory 312 in response to administrator server system 210, construed as a computing device of a user, “Game software 1940 is downloaded from game server 110 or administration server system 210 and installed on game controller 1910 by a prospective player of the multiplayer game”).
Per claim 15, Snoddy discloses claim 13, further disclosing the feedback information is collected by the server (¶231… plurality of players voting, e.g., feedback information, for which one of a plurality of games to load and play is done through handheld gaming controller display and joystick/buttons interface of the players an collected by game server, “the multi-player game system 100 and multi-arena game system 200 may be configured to allow registered players to vote on which of a plurality of available multi-player games should be played in a game arena 120.  Such a voting process may occur between steps 1265 and 1270, as described above in relation to FIG. 12”) based on the server enabling the other users to utilize the selected peripheral settings (fig. 19:135 and ¶117…game software module used by remote game controllers 1910 can be distributed/downloaded from game server to other handheld game controllers 135 belonging to other players).
Per claim 16, Snoddy discloses claim 13, further disclosing the selected peripheral device settings comprise a navigation configuration, a pointer speed configuration, or a combination thereof (figs. 10:1062 and figs. 15-18…joystick/buttons and touchscreen buttons are construed to be a navigation configuration for a selected game).
Per claim 17, Snoddy discloses claim 13, further disclosing video game is hosted by a host server over the network (figs. 1-3,13:110…game server on a network hosts the video game; ¶229…administrative server system 210 can host video game as well).
Per claim 18, Snoddy discloses claim 13, further disclosing the portable device comprises an accessory for controlling the video game (fig. 7…portable device is an accessory for controlling the video game; figs. 11A-C and ¶211…players control avatar on primary screen by their handheld game controller). 
Claims 19 and 20 are substantially similar in spirit and scope to claims 1-3.  Therefore, the rejection of claims 1-3 are applied accordingly.  Snoddy further discloses use of computer readable storage media (¶76).


Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claim 1, further including the particular notable limitation of the settings information is categorized and presented in the graphical user interface according to device type information representative of a group of device types.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125